Bloodworth, J.
1. Special grounds 1 and 2 of the motion for a new trial, not having been unqualifiedly approved by the trial judge, can not be considered by this court. Cronic v. State, 40 Ga. App. 444 (2), 445 (2) (150 S. E. 429), and cit.
2. The 3d special ground of the motion alleges that the court erred in admitting, over the objection of the movant, the following material evidence: “I later found out that that was a bale of cotton left there by Mr. Holliman. I found out it went there in his name. I got that information from Mr. Cook.” The objection urged to the admission of this testimony was that “it was irrelevant, and further that it was hearsay.” The objection that the evidence “was irrelevant” is too gen- ■ eral to be considered. Herndon v. State, 38 Ga. App. 117 (4), 119 (142 S. E. 695), and cit. Conceding that the testimony was hearsay, its admission does not require a reversal of the judgment, since the defendant admitted that he left the cotton where it was found, and there is other evidence establishing this fact.
3. The 4th special ground of the motion is based upon alleged newly discovered evidence. A new trial should not be granted on this ground. Granting that the alleged newly discovered evidence is all true, such evidence, if submitted to the jury, is not of such a character as that it would probably produce a different verdict upon another trial.
4. The verdict has the approval of the trial judge, and we can not say that there is no evidence to support it.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.

J. B. <& T. R. Burnside, for plaintiff in error.
M. L. Felts, solicitor-general, contra.